  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 1 of 12 PageID #: 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF KENTUCKY
                          (Paducah Division)


UNITED STATES OF AMERICA,            )
                                     )
                 Plaintiff,          )
v.                                   )                               5:20-cv-154-TBR
                                                    Civil Action No. _________
                                     )
GOODRICH CORPORATION (f.k.a.         )
B.F. Goodrich Corporation); WESTLAKE )
VINYLS, INC.; and POLYONE            )
CORPORATION,                         )
                                     )
                 Defendants.         )


                                  COMPLAINT

      The United States of America (“United States”), by authority of the Attorney

General of the United States and through the undersigned attorneys, acting at the

request of the Administrator of the United States Environmental Protection Agency

(“EPA” or “Plaintiff”), and allege as follows:

                        STATEMENT OF THE ACTION

      1.     This is a civil action by the United States of America for injunctive

relief and recovery of response costs incurred or to be incurred under

Sections 106(a) and 107(a) of the Comprehensive Environmental Response,

Compensation, and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C.


                                          1
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 2 of 12 PageID #: 2




§§ 9606(a) and 9607(a), related to the releases and threatened releases of

hazardous substances at the B.F. Goodrich Superfund Site in Calvert City,

Marshall County, Kentucky (the “Site”).

      2.     This civil action also seeks a declaratory judgment under section

113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), that each Defendant is jointly and

severally liable to the United States for future response costs that it incurs that is

not inconsistent with the NCP in responding to releases and threatened releases of

hazardous substances at, beneath, and/or related to the Site.

      3.     The United States has incurred response costs and expects to continue

to incur response costs in connection with actions taken in response to releases

and/or threatened releases of hazardous substances at the Site.

      4.     Goodrich Corporation, (formerly The B.F. Goodrich Company),

Westlake Vinyls, Incorporated, and PolyOne Corporation are among the parties the

Plaintiff has determined to be potentially responsible parties (PRPs) for the Site.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the subject matter of this action and

over Defendants under 28 U.S.C. §§ 1331, 1367, and 1345; CERCLA Sections

106, 107, and 113(b), 42 U.S.C. §§ 9606, 9607, and 9613(b).



                                            2
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 3 of 12 PageID #: 3




      6.    Venue is proper in this district under Sections 106(a) and 113(b) of

CERCLA, 42 U.S.C. §§ 9606(a) and 9613(b), because the claims arose, and/or the

threatened and actual releases of hazardous substances occurred, in the Western

District of Kentucky.

                                  PLAINTIFF

      7.    The Plaintiff the United States of America is acting at the request of

EPA, an agency of the United States.

                                DEFENDANTS

      8.     The defendants to this action (collectively “Defendants”) are the

Goodrich Corporation (“Goodrich”), Westlake Vinyls Incorporated (“Westlake”),

and PolyOne Corporation (“PolyOne”).

      9.    Goodrich was a New York corporation with its principal place of

business in Charlotte, North Carolina. In 2011, Goodrich was acquired by United

Technologies Corporation (“UTC”). In April 2020, UTC merged with the

Raytheon Corporation to form Raytheon Technologies.

      10.   Westlake is a Delaware corporation with its principal place of

business in Houston, Texas.




                                         3
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 4 of 12 PageID #: 4




       11.      PolyOne is an Ohio corporation with its principal place of business

in Avon Lake, Ohio.

       12.    Each of the Defendants is a “person” within the meaning of Section

101(21) of CERCLA, 42 U.S.C. § 9601(21).

                                     THE SITE

Background of Chemical Operations

       13.    Goodrich Corporation acquired farmland in Calvert, City, Kentucky in

1951 to construct and operate a chemical manufacturing facility.

       14.    In the 1950s, Goodrich constructed its initial chemical manufacturing

plants at the Site.

       15.    Goodrich initiated operations at the Site in 1953, with the production

of vinyl chloride monomer (“VCM”) through a reaction of acetylene and hydrogen

chloride.

       16.    In the 1960s, Goodrich built additional chemical processing plants at

the Site and switched from using an acetylene-based VCM production to an

ethylene-based VCM production (“EDC”).

       17.    In the 1960s through the 1980s, Goodrich continued to expand its

chemical processing operations and make changes to its processes, including

                                          4
    Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 5 of 12 PageID #: 5




building a chlorine plant, shutting down its acrylonitrile plant, and installing

wastewater ponds to eliminate waste discharge.

         18.       In 1990, Goodrich sold its EDC facilities to Westlake Monomers

Corporation, which upon information and belief is now a part of Westlake Vinyl.

         19.      In 1997, Goodrich sold its chlorine and ethylene plants to Westlake

CA&O Corporation, which upon information and belief is now a part of Westlake

Vinyl.

         20.      In 2007, Goodrich transferred title of its remaining property at the Site

(comprised entirely of non-manufacturing areas) to PolyOne Corporation.

Disposal of Hazardous Substances

         21.      Until 2009, the Kentucky Department of Environmental Protection

(KDEP) managed most of the environmental response for the Site under the

Resource Conservation and Recovery Act (RCRA). Prior to 2009, the Superfund

response only focused on the B.F. Goodrich landfill and burn pit area adjacent to

the operating plant area which had been added to the National Priorities List (NPL)

in 1984. 1 As EPA and KDEP’s understanding of the magnitude of contamination



1 The Airco Site, adjacent to the B.F. Goodrich Site (landfill and burn pit area), also was listed on the NPL in 1984,
and due to the shared history and adjacent location of these Sites, the PRPs addressed both Sites under one ROD
in 1988.



                                                           5
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 6 of 12 PageID #: 6




increased, in 2009, KDEP requested that the EPA expand the scope of the

Superfund response, specifically by expanding the NPL listing to include the rest

of the B.F. Goodrich (now owned by Westlake Vinyls, Incorporated) operating

plant area previously managed by KDEP under RCRA.

      22.    After the Defendants completed the Remedial

Investigation/Feasibility Study (RI/FS) for the Site in 2017, the EPA Administrator

signed the Record of Decision (ROD) for this Site on September 5, 2018. The

capital value of the work under ROD is valued at approximately $108 million. The

remedy requires the installation of a three-mile containment wall around the

perimeter of the facility, down to bedrock to prevent further migration of

contaminated groundwater to the Tennessee River; recovery of EDC non-aqueous

phase liquid (NAPL) from the source zone beneath the river; and monitored natural

attenuation of groundwater with some groundwater extraction and treatment.

      23.    On October 1, 2018, the EPA issued Special Notice Letters (SNLs) to

the three PRPs, Goodrich, PolyOne and Westlake, to initiate the negotiation of the

Remedial Design (RD) through the execution of an Administrative Order on

Consent (AOC).




                                         6
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 7 of 12 PageID #: 7




                           GENERAL ALLEGATIONS

      24.    Releases of hazardous substances have occurred at the Site and

continue to occur at the Site since manufacturing operations began in the 1950s.

These releases have been associated directly with the manufacturing facilities at

the Site, ancillary features of the manufacturing facilities (i.e. process sewers and

chemical storage and transfer areas), and historical waste disposal practices.

Current releases of hazardous substances continue as the historically released

hazardous substances migrate into the soil, groundwater, and surface water,

including the Tennessee River. The hazardous substances identified in the RI are

chlorinated volatile organic compounds, EDC, benzene, naphthalene and mercury

which are “hazardous substances” within the meaning of Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14).

      25.     In overseeing the work at the Site the United States has incurred

response costs and will incur additional response costs in the future.

      26.    The response costs incurred and to be incurred by the United States

are not inconsistent with the National Contingency Plan, which is codified at 40

C.F.R. Part 300. The United States’ response actions include, but are not limited

to, the oversight of the investigation of the Site and will include oversight of the

performance of the Remedial Action.


                                           7
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 8 of 12 PageID #: 8




      27.     The Site is a “facility” within the meaning of Section 101(9) of

CERCLA, 42 U.S.C. § 9601(9).

      28.     There were and are “releases” and threatened “releases” of hazardous

substances at and from the Site into the environment, within the meaning of

Section 101(22) of CERCLA, 42 U.S.C. § 9601(22), and the Site poses threats or

potential threats to human health and/or the environment.

      29.     Goodrich is liable under CERCLA as the former owner and operator

of the Site at the time of disposal of hazardous substances at the Site, as defined by

Section 101(20) of CERCLA, 42 U.S.C. § 9601(20), and within the meaning of

Section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2).

      30.     Westlake is liable under CERCLA as the current owner and operator

of a portion of the Site defined by Section 101(20) of CERCLA, 42 U.S.C. §

9601(20), and within the meaning of Section 107(a)(1) of CERCLA, 42 U.S.C. §

9607(a)(1).

      31.     PolyOne is liable under CERCLA as the current owner and operator

of a portion of the Site (including the landfill along the eastern perimeter; the

RCRA closure cell; and Ponds 1A and 2) as defined by Section 101(20) of

CERCLA, 42 U.S.C. § 9601(20), and within the meaning of Section 107(a)(1) of

CERCLA, 42 U.S.C. § 9607(a)(1).


                                           8
  Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 9 of 12 PageID #: 9




                            FIRST CLAIM FOR RELIEF

        32.   Paragraphs 1-26 are realleged and incorporated herein by reference.

        33.   Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), provides in

pertinent part:

        In addition to any other action taken by a State or local government, when
        the President determines that there may be an imminent and substantial
        endangerment to the public health or welfare or the environment because of
        an actual or threatened release of a hazardous substance from a facility, he
        may require the Attorney General of the United States to secure such relief
        as may be necessary to abate such danger or threat, and the district court of
        the United States in the district in which the threat occurs shall have
        jurisdiction to grant such relief as the public interest and the equities of the
        case may require.


        34.    By Executive Order 12580 of January 23, 1987, the President’s

functions under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), were delegated

to the Administrator of EPA.

        35.   The United States has determined that there is or may be an imminent

and substantial endangerment to the public health or welfare or the environment

because of the release and threatened release of hazardous substances from the

Site.

        36.   Under Section 106 of CERCLA, 42 U.S.C. § 9606, Defendants are

liable for any remedial injunctive relief which may be required at the Site.


                                            9
 Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 10 of 12 PageID #: 10




                          SECOND CLAIM FOR RELIEF

      37.      Paragraphs 1-31 are realleged and incorporated herein by reference.

      38.      Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in

pertinent part:

      (1) the owner and operator of a vessel or a facility,

      (2) any person who at the time of disposal of any hazardous substance

      owned or operated any facility at which such hazardous substances were

      disposed of . . .

shall be liable for –

(A) all costs of removal or remedial action incurred by the United States

Government or a State not inconsistent with the national contingency plan… .

      39.      Defendants are liable under Section 107(a) of CERCLA, 42 U.S.C.

§§ 9607(a)(2), as a person who currently owns a portion of the Site or as a person

which owned or operated a facility at the time at which hazardous substances were

disposed of.

      40.      The United States has incurred and will continue to incur costs not

inconsistent with the National Contingency Plan to respond to the release or

threatened release of hazardous substances at the Site, or of hazardous substances


                                          10
 Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 11 of 12 PageID #: 11




which came to be located at the Site, within the meaning of sections 101(23),

101(24), and 101(25) of CERCLA, 42 U.S.C. §§ 9601(23), (24), and (25).

      41.    The United States is entitled to a declaratory judgment on liability

against Defendants, under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2),

that will be binding in any subsequent action to recover further response costs

incurred by the United States in connection with the Site.

                             PRAYER FOR RELIEF

WHEREFORE, the United States respectfully request that the Court enter:

      1. An order under Section 106 of CERCLA, 42 U.S.C. § 9606, requiring

Defendants to perform certain response actions that are necessary to abate the

danger or threat of a release of hazardous substances at or from the Site;

      2. A declaratory judgment, under Section 113(g)(2) of CERCLA, 42 U.S.C.

§ 9613(g)(2), of Defendants’ liability, which will be binding in any subsequent

action against Defendants seeking to recover further response costs incurred by the

United States in connection with the Site; and

5. An order granting such other relief as the Court deems appropriate.




                                         11
 Case 5:20-cv-00154-TBR Document 1 Filed 09/17/20 Page 12 of 12 PageID #: 12




FOR THE UNITED STATES OF AMERICA
                             Respectfully submitted,
                             JONATHAN D. BRIGHTBILL
                             Principal Deputy Assistant Attorney General
                             Environment & Natural Resources Division

                             ELLEN M. MAHAN
                             Deputy Chief
                             Environmental Enforcement Section
                             Environment and Natural Resources Division

                             RUSSELL M. COLEMAN
                             United States Attorney

                             WILLIAM F. CAMPBELL
                             Assistant U.S. Attorney
                             717 West Broadway
                             Louisville, KY 40202
                             502-582-5911
                             bill.campbell@usdoj.gov

Sept. 17, 2020               __________________________
Date                         KARL J. J FINGERHOOD (PA BarB ID No. 63260)
                             Senior Counsel
                             Environmental Enforcement Section
                             Environment and Natural Resources Division
                             U.S. Department of Justice
                             P.O. Box 7611
                             Washington, DC 20044-7611
                             202-514-7519
                             karl.fingerhood@usdoj.gov

OF COUNSEL FOR THE UNITED STATES OF AMERICA:

KIM A. JONES
Assistant Regional Counsel
U.S. Environmental Protection Agency
Region 4

                                       12
                     Case 5:20-cv-00154-TBR Document 1-1 Filed 09/17/20 Page 1 of 2 PageID #: 13
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Goodrich Corporation, Westlake Vinyls Inc., PolyOne Corporation
United States of America

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Marshall
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Karl Fingerhood, US Department of Justice, Environmental Enforcement
Section, P.O. Box 7611, Washington, D.C. 20044-7611
Tel: 202-514-7519

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) 42 USC Secs. 9606 & 9607
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for response costs incurred by USA and Injunctive relief requiring cleanup of hazardous substances
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/17/2020                                                              /S/ Karl Fingerhood
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                   Case 5:20-cv-00154-TBR Document 1-1 Filed 09/17/20 Page 2 of 2 PageID #: 14
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
           Case 5:20-cv-00154-TBR Document 1-2 Filed 09/17/20 Page 1 of 1 PageID #: 15


AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Western District
                                                     __________ DistrictofofKentucky
                                                                             __________

                  United States of America                                   )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 5:20-cv-154-TBR
                Goodrich Corporation, et.al                                  )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To:
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                                      , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party


        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
